Wright, J.
The liability of Lancaster upon the acceptance is not controverted. But the inquiry is, whether the garnishees held it so as to be available to them in this case. *529The draft was drawn by Dimock & Gould on Lancaster, payable to the order of the Cashier of the State Bank, Dubuque Branch. It was accepted by Lancaster, and passed into the hands of the garnishees by indorsement from the cashier, and also the agent of the drawers. Did it thus pass, so as to vest the title legally or equitably in the indorsees, prior to the garnishment ?
The appellants claim that if they had actually purchased and paid for this draft before the service of the garnishee process, and were in equity invested with all right and title thereto, they are not liable for the amount due Lancaster, but for such draft, though the written assignment was not made until long after, and just before making their answer. We are inclined to concede the truth of this proposition. The rule, however, cannot avail appellants, unless they held this equity. As a matter of fact, under the testimony, were they such equitable owners ? We think not.
They admit their liability,, but for this indorsement or acceptance. Their own version of the time of the purchase and circumstances attending it is not clear, nor does it place the facts beyond controversy in their favor. The testimony, aside from the answer, satisfies us that they perhaps were negotiating for it prior to the garnishment, but that this negotiation was not completed; nor did they part with any consideration until afterwards. The judgment is therefore
Affirmed.